Title: From George Washington to John Frederick Ramnitz, 20 March 1799
From: Washington, George
To: Ramnitz, John Frederick



Sir
Mount Vernon in Virginia20th March 1799

Your letter of the 31st of October last, with a Box of Medicine, which you con⟨sidered⟩ would prove efficatious in the dreadful fever with which our large Sea Port Towns have been visited, got safe to my hands—and conveys a strong, and pleasing evidence of your human and benevolent intention, & wishes to afford relief to the suffering Inhabitants of them.
Having for more than two years been seated in retirement on my paternal Estate—remote from the scenes of public life, & far removed from the calamity which has pressed sorely on Philadelphia and New York, I could do no more than commiserate their situation—unable to point out a remedy for it. If your Medicine, on trial, will afford this, happy indeed will it be for those places and mankind in general, that you have discovered it—and the blessings of thousands would attend you.
Being, as I have observed above, no longer in the walks of Public life, and far removed from Philadelphia, I have sent your letter & medicine to Colo. Pickering (our Secretary of State) who resides in that City, and one in whom I can place entire confidence, to act, as you requested I would, with the latter—concealing your name. I can do no less, however, than to offer you my thanks in behalf of all those who may receive benefit by the application; and to assure you of the sense I entertain of your benevolent intentions

in forwarding of the Medicine to Sir Your Most Obedient and Very Humble Servant

Go: Washington

